Case 1:21-cv-04887-BMC Document 10-1 Filed 09/01/21 Page 1 of 2 PageID #: 50




                       EXHIBIT A
  Contract dated May 15, 2020 between Mega
   Contracting Group, LLC and MLJ Painting
  Corp. for construction project at 405 Dumont
     Ave., Brooklyn, NY 11212 (excerpt)
        Case 1:21-cv-04887-BMC Document 10-1 Filed 09/01/21 Page 2 of 2 PageID #: 51



                          EXHIBIT A – SUMMARY OF SUBCONTRACT TERMS AND CONDITIONS


Summary of Subcontract Terms and Conditions

Subcontractor: MLJ Painting Corp.

Project Name: Van Dyke III

Project Address: 405 Dumont Avenue, Brooklyn, NY

Key Terms and Conditions (Non-Prevailing Wage Project)

General Requirements

    •    Subcontractor must have a fully executed subcontract and approved insurance in place prior to starting work.

    •    This project is a non-prevailing wage project and Subcontractor must adhere to the New York State Labor Law and the Fair
         Labor Standards Act.

    •    Subcontractor must fill out a Mega Subcontractor Qualification Form prior to signing Subcontract.

    •    Subcontractor shall provide written evidence from a surety approved by Mega, indicating the Subcontractor is bondable
         up to 100% of the Subcontract Price. If the Subcontractor is unable to provide such evidence: (1) Subcontractor must
         submit a copy of its most recent annual financial statement and tax return and (2) all persons owning at least a 5% interest
         in the Subcontractor must execute a personal guaranty.


Insurance Requirements

Before commencing the Work, the Subcontractor shall procure and maintain, at its own expense, until completion and final
acceptance of the work, at least the following insurance limits from insurance companies satisfactory to Mega Contracting Group,
LLC. (See subcontract Article 35 for complete requirements)

     1) Commercial General Liability (CGL) coverage with limits of Insurance of not less than $1,000,000 each occurrence and
        $2,000,000 Annual Aggregate.

     2) Automobile Liability - Business Auto Liability with limits of at least $1,000,000 each accident.

     3) Commercial Umbrella - Umbrella limits must be at least:

         $10,000,000 - Subcontractors working from scaffolds, using cranes, installing/dismantling/operating hoists or roofers

         $5,000,000 - All other Subcontractors

     4) Workers Compensation and Employers Liability – Subcontractors must comply with workers compensation statutory limit
        requirements. Employers Liability Insurance limits must be at least $1,000,000 each accident for bodily injury by accident
        and $1,000,000 each employee for injury by disease.

Coverage shall not have exclusions for residential projects, territorial limitations, bodily injury to employees, work at heights or any
other exclusion which would not provide coverage for any portion of the Work or is deemed unacceptable to the General
Contractor. No policy containing a hammer clause will be accepted.



                                                                                                                                      21
